DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Ryoji et al., (JP 2010238689) which teaches a process for calculating second abnormality occurrence rate for each of the first parts and a process for calculating a second abnormality occurrence rate for each of the second parts by dividing the sum of the number of times that an abnormality occurs in the second part specified by the abnormality history information by the sum of the number of times of operation of the third part specified by the device operation information; and Nakayama, (US 2015/0243108) which teaches a process for detecting indications of production defects in the parts according to changes in measurement information over time. For each of the plurality of parts for which indications of the production defect are detected, the cause of a production defect is determined according to the lapse of measurement information for each mounting information (e.g., information about the head, nozzle, and feeder).  These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar electronic apparatus limitations of claim 11) including a method for determining a cause of a mounting failure for each of a plurality of components mounted on a substrate, which is performed by a substrate inspection device, comprising: 
receiving a first error value of each of a plurality of first components determined by inspecting a plurality of substrates of a first type on which the plurality of first components are mounted, a mounting position of each of the plurality of first components on the plurality of substrates of the first type being different to each other; 
dividing the first error value of each of the plurality of first components into a second error value due to a component mounting position setting error, a third error value due to a mounting condition setting error according to a component type and a fourth error value due to a defect of a nozzle included in a mounter; 
determining a plurality of second components in which a mounting failure has occurred among the plurality of first components based on the second error value, the third error value and the fourth error value of each of the plurality of first components; and 
determining a cause of the mounting failure for each of the plurality of second components as at least one of the component mounting position setting error, the mounting condition setting error according to a component type and the defect of the nozzle included in the mounter, based on the second error value, the third error value and the fourth error value of each of the plurality of second components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/            Primary Examiner, Art Unit 2485